Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Application Publication No. 2017/0022016 to James.
Regarding claim 1, James discloses a bulk bag comprising a bag body, and two forklift fork guide tubes (44), wherein the two forklift fork guide tubes pass through an upper end of the bag body and are respectively fixed on to inner side walls of the upper end of the bag body (Figs. 3A-3C).
Regarding claim 6, James discloses corridors (44) receive the tines of a forklift (paragraphs [0036]-[0038]), which meets the structure implied by the recitation “a diameter of each of the two forklift-specific fork guide tubes is larger than a width of a forklift-specific fork.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2017/0022016 to James and UK Patent Application No. 2 094 757 to Nattrass.
Regarding claim 2, James discloses the claimed invention, except for a reinforced support belt arranged in a direction perpendicular to the fork guide tubes and surrounded onto two ends of the bag body.  Nattrass teaches that it is known in the art provide a reinforced support belt (50, 51) arranged in a direction perpendicular to a fork guide tube (6) and surrounded onto two ends of an analogous bag body.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a reinforced support belt arranged in a direction perpendicular to the fork guide tubes and surrounded onto two ends of the bag body in James, as in Nattrass, in order to enhance the lift strength of the bag.
Regarding claim 3, Nattrass discloses the reinforced belt (50, 51) is surrounded on an outer surface of an inner surface of the bag body (Fig. 1).  Therefore, providing a reinforced support belt arranged in a direction perpendicular to the fork guide tubes and surrounded onto two ends of the bag body in James, as in Nattrass and discussed above, meets the recitation “the reinforced support belt is surrounded on an outer surface or an inner surface of the bag body”. 
Regarding claim 5, James discloses two ends of each of the two forklift-specific fork guide tubes are aligned with the bag body (Figs. 3A-3C).
Regarding claim 7, James discloses two ends of each of the two forklift-specific fork guide tubes are aligned with the bag body (Figs. 3A-3C).
Regarding claim 8, James discloses two ends of each of the two forklift-specific fork guide tubes are aligned with the bag body (Figs. 3A-3C).
Regarding claim 10, James discloses corridors (44) receive the tines of a forklift (paragraphs [0036]-[0038]), which meets the structure implied by the recitation “a diameter of each of the two forklift-specific fork guide tubes is larger than a width of a forklift-specific fork.”
Regarding claim 11, James discloses corridors (44) receive the tines of a forklift (paragraphs [0036]-[0038]), which meets the structure implied by the recitation “a diameter of each of the two forklift-specific fork guide tubes is larger than a width of a forklift-specific fork.”

Claims 4, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2017/0022016 to James and Chinese Document No. 107521866 to Xu et al. (hereafter Xu).
Regarding claim 4, James discloses the claimed invention, except for a material feeding port arranged above the bag body, and a material discharging port arranged below the bag body Xu teaches that it is known in the art to arrange a material feeding port above an analogous bag body, and arrange a material discharging port below the analogous bag body.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange a material feeding port above the bag body, and arrange a material discharging port below the bag body in James, as in Xu, in order to permit filling and dispensing from the bag body.
Regarding claim 9, James discloses two ends of each of the two forklift-specific fork guide tubes are aligned with the bag body (Figs. 3A-3C).
Regarding claim 12, James discloses corridors (44) receive the tines of a forklift (paragraphs [0036]-[0038]), which meets the structure implied by the recitation “a diameter of each of the two forklift-specific fork guide tubes is larger than a width of a forklift-specific fork.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734